                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


DONALD NEEDHAM
                                                                        Case No. 1:19-cv-294
        Plaintiff,
                                                                        Barrett, J.
                v.                                                      Bowman, M.J.

BUTLER COUNTY JAIL, et al.,

        Defendants.


                             REPORT AND RECOMMENDATION

        Pursuant to local practice, this pro se civil rights case, filed by a former prisoner

challenging his prior conditions of confinement at the Butler County Jail, has been referred

to the undersigned magistrate judge. An amended complaint conditionally authorized by

this Court on August 26, 2019 is now before the undersigned for review. For the reasons

that follow, the undersigned recommends striking that amended complaint sua sponte.1

        I.      Background

        On April 23, 2019, Plaintiff filed an application seeking to proceed in forma pauperis

along with a copy of his pro se civil rights complaint, which alleges a violation of his

constitutional rights during his prior incarceration in the Butler County Jail. In a Report

and Recommendation (“R&R”) filed on May 9, 2019 and adopted on June 4, 2019, the

undersigned recommended the dismissal of the sole defendant initially identified by


1  In a prior order, the undersigned denied Defendant Blanton’s motion to strike Plaintiff’s “answer” to
Defendant’s answer, despite the fact that no such pleading is authorized by the Federal Rules of Civil
Procedure. The undersigned noted that the undersigned will very rarely strike documents from the record.
The striking of the amended complaint presents one of those rare instances in which striking the document
is necessary to prevent confusion concerning the operative pleading.
                                                   1
Plaintiff, the Butler County Jail. (See Docs. 4, 6). Based upon the dismissal of the only

clearly identified Defendant, this Court could have dismissed the initial complaint in its

entirety. Instead, however, the undersigned liberally construed Plaintiff’s allegations to

assert a claim against what the Court described as a “potential” additional Defendant,

Butler County Jail Correctional Officer Blanton, for the excessive use of force on an

unknown date during Plaintiff’s incarceration:

       [T]he caption of the complaint identifies Butler County Jail as the sole
       Defendant. However, Plaintiff has not stated an actionable claim against
       that Defendant, because Butler County Jail is not a legal entity that is
       capable of being sued….

       Still, construing the complaint liberally, the undersigned notes that buried
       with in the body of the pleading, Plaintiff has listed the following additional
       “parties” as potential additional Defendants: Butler county, C.O. Blanton,
       C.O. Longworth, SRG Nurse…, Medical staff, Sheriff, and “[t]hose who
       withhold or conspired to prevent services and rights provided by
       constitution,” and “[w]ho are employees of a public entity and other agents
       employees of state or USA federal.”

(Doc. 4 at 4-5, quoting Complaint at 6).         The undersigned concluded that “the only

possible claim against a potential Defendant, as identified within the body of the complaint,

is Plaintiff’s Eighth Amendment claim against Officer Blanton, who is one of only two

individuals that Plaintiff identifies by name.” (Doc. 4 at 6-7, emphasis original). Despite

the fact that Plaintiff’s claims against the only named Defendant (the Jail) were subject to

sua sponte dismissal and that Blanton was only a “potential” Defendant against whom a

“possible” claim had been stated, the Court directed service on Plaintiff’s behalf on Officer

Blanton. On August 14, 2019, Defendant Blanton filed his answer. (Doc. 22).

       After receiving the May 2019 screening R&R, Plaintiff filed a new lawsuit in this

Court in an attempt to correct the perceived deficiencies. In his new lawsuit, Plaintiff re-

                                             2
filed essentially identical claims against Richard K. Jones, identified as the Sheriff of Butler

County Jail, and against Curt New, identified as the Administrator of the Jail.                        See

Needham v. Richard K. Jones, et al., Case No. 1:19-cv-368-MRB-KLL. On June 12,

2019, Magistrate Judge Karen Litkovitz recommended that the new case be dismissed

with prejudice as entirely duplicative of the above-captioned case. The Court agreed, and

Case No. 1:19-cv-368-MRB-KLL was closed on June 28, 2019.

        In addition to filing the duplicative lawsuit, Plaintiff inundated the Court with a flurry

of motions in the above-captioned case, many of which sought leave to amend the instant

complaint to correct the same perceived deficiencies. In a Memorandum Order filed

August 26, 2019, the undersigned addressed eleven of Plaintiff’s motions, including five

motions seeking leave to amend, and a sixth closely related motion to extend time to

amend the complaint. The August Order “conditionally” granted all six motions, after

noting that they presented a “jumbled assortment of revisions [to the complaint] that are

difficult, if not impossible, for this Court (or any defendant) to piece together in a coherent

fashion.” (Doc. 25 at 4).2

        Although the Court conditionally granted six motions, the Court warned Plaintiff that

“a Court need not permit a plaintiff to make unlimited amendments in hopes of eventually

stating some form of claim.” (Doc. 25 at 3). The Order therefore set forth strict conditions

for the filing of Plaintiff’s first amended complaint:

        In order to permit any defendant(s) and this Court to evaluate the propriety
        of the proposed amendment(s) both under Rule 8, Fed. R. Civ. P., and under

2 The record contains several references to Plaintiff’s significant mental health issues, along with a brain
injury and other physical impairments. (Doc. 25 at 3, n.1). In fact, this Court previously denied one of
Plaintiff’s myriad motions, captioned as a motion to stop harassment, as “legally baseless, and because it
appears to be delusional in nature.” (Id. at 5).
                                                     3
       28 U.S.C. § 1915(e)(2)(B), Plaintiff will be required to file a single document
       that shall be docketed as a First Amended Complaint. To further assist
       Plaintiff, the Court will direct the Clerk of Court to supply Plaintiff with an
       additional blank complaint form.

       Plaintiff should incorporate into his First Amended Complaint all
       amendments sought in his separately filed motions. The First Amended
       Complaint should not include any numeric references to line or page
       numbers of the original complaint, but instead should be limited to a “short
       and plain statement” of all claims. See Rule 8(a)(2), Fed. R. Civ. P. All
       allegations in Plaintiff’s amended complaint must be “simple, concise, and
       direct,” see Rule 8(d)(1), and should not exceed twenty (20) pages. Plaintiff
       shall number all paragraphs, as he did in his original complaint. (Doc. 3).

       As to Plaintiff’s motion for additional time in which to file his amended
       complaint, the undersigned will conditionally grant that motion by setting a
       reasonable deadline by which the amended complaint must be filed.
       However, Plaintiff is forewarned that his pro se status and professed health
       conditions do not relieve him of his obligation to fully comply with applicable
       rules of civil procedure and with the Orders of this Court, including
       scheduling deadlines.

(Doc. 25 at 4-5) (footnotes omitted)

       The Order made clear that any amendment was contingent on compliance with

the referenced parameters and was further subject to the Court’s obligation to re-screen

the amended complaint under 28 U.S.C. §1915(e)(2)(B). Plaintiff filed an “amended

complaint” on September 13, 2019 which purported to comply with the August 26, 2019

Order. (Doc. 29).

       On September 27, 2019, Plaintiff filed a “motion for Rule 61 relief” seeking to revise

or amend again to correct what he asserts are “harmless errors” mistakenly included in

that amended complaint. (Docs. 31, 39). Plaintiff’s “Rule 61” motion is essentially yet

another motion to amend, which Defendant Blanton understandably opposes. (Doc. 37).

In addition to seeking “Rule 61 relief,” Plaintiff has filed a motion seeking to toll the statute


                                               4
of limitations for his claims. (Doc. 32). Both the Rule 61 motion and the “statute of

limitations” motion are addressed below.

       On October 4, Plaintiff filed two more non-dispositive motions: (1) seeking an

extension of time in which to submit an affidavit of merit in support of the medical

negligence claims presented in his first amended complaint, (Doc. 33); and (2) seeking

discovery from the Defendant(s). Defendant Blanton has filed a response in opposition to

all motions, to which Plaintiff has filed a reply. (Docs. 37, 39). By separate Order filed

herewith, the ecf/PACER access previously granted to Plaintiff “on a trial basis” is revoked,

due to Plaintiff’s unwillingness and/or inability to comply with the rules of this Court, and

his non-dispositive motions are denied.

       II.    Analysis

       Plaintiff’s amended complaint fails to conform to the clearly stated conditions set

forth by this Court in its conditional grant of Plaintiff’s prior five motions seeking leave to

amend his complaint. Therefore, the amended complaint should be stricken, with only

Plaintiff’s original claims permitted to proceed against Defendant Blanton at this time.

Plaintiff’s motion for Rule 61 relief, construed as a motion to further amend, should be

denied, as should be his motion seeking tolling of the relevant statute of limitations.

Solely in the alternative, if fully considered under the screening standards applicable to

pro se complaints filed without payment of fees, see 28 U.S.C. § 1915(e), the undersigned

would recommend dismissal for failure to state any claim against any Defendant other than

Defendant Blanton. Thus, for the reasons discussed below, the undersigned recommends

that this Court: (1) strike the amended complaint and deny all further amendments to the


                                              5
complaint at this time; and (2) permit only the Eighth Amendment claims against Officer

Blanton to proceed on Plaintiff’s original complaint.

       A. Plaintiff’s Failure to Comply with the Procedural and Substantive
          Conditions Set Forth in the August 26, 2019 Order Supports Striking the
          Amended Complaint

       Although the Court supplied Plaintiff with a blank complaint form in order to assist

him in filing a First Amended Complaint that would confirm to Rule 8, and explicitly directed

Plaintiff to “file his First Amended Complaint on the same form,” Plaintiff did not use that

form. (See Doc. 25 at 8, ¶3(c)). Plaintiff also failed to comply with the explicit condition

that his first amended complaint “shall not exceed twenty (20) pages in length.” (Id.)

Instead of using the specified form or complying with the mandatory page limits, Plaintiff

typed up his First Amended Complaint as a single-spaced document that includes 22

pages of typed text and an additional 23 pages of exhibits.

       The August 2019 Order also directed Plaintiff to “number all paragraphs.” Plaintiff

partially complied with that directive, but his numbering system is, to say the least,

extremely disorganized, chaotic and confusing, consistent with the overall tenor of the

amended complaint. Many paragraphs are identified by the same number, (see Doc. 29

at 4-6, reflecting ¶25, as well as “¶¶25 A., 25 B., etc.), while other numbers are missing

entirely or are out of sequence (see id. at 7, going from ¶27B to ¶¶28-29, back to ¶27, then

¶¶30, 31, 32, and 34 (skipping ¶33); id. at 8, reflecting numerous identically numbered

paragraphs). Approximately half-way through the amended complaint at page 11 and

continuing for four more pages, Plaintiff begins anew with paragraphs numbered “1” over

a series of pages devoted to various defendants. (See id. at 11-15). On page 16, Plaintiff


                                             6
starts over with a new numbering system in relation to Defendant Blanton. (Id. at 16; see

also Doc. 37 at 2-3, expressing Defendant’s concerns with Plaintiff’s “next-to-impossible

to follow numbering system.”).

       Of course, Plaintiff’s failure to comply with procedural formatting instructions is not

the sole error. The amended complaint also fails to comply with the Court’s substantive

directives, including the requirement that the amended complaint represent a “short and

plain statement” of all claims that is “simple, concise, and direct.” (See Doc. 25 at 4,

quoting Rule 8, Fed. R. Civ. P.). Adding to the continuation of a “jumbled assortment of

revisions…that are difficult, if not impossible, for this Court (or any defendant) to piece

together in a coherent fashion,” Plaintiff has filed a “Rule 61” motion seeking leave to

further amend. In this latest construed motion to amend, Plaintiff seeks to correct what

he describes as seven factual errors included in his amended complaint. (Doc. 31).

       Defendant Blanton rightly opposes Plaintiff’s attempt to further amend through his

“Rule 61” motion, noting that it is “unclear if Plaintiff’s motion contains an exhaustive list of

all errors within the Amended Complaint or if Plaintiff will identify more later,” and that

requiring Defendant to investigate and defend against a constantly-evolving 22-page

amended complaint is clearly prejudicial, particularly where Plaintiff himself has admitted

that the amended complaint contains multiple factual errors. (Doc. 37 at 2).          In a reply

memorandum, Plaintiff attempts to defend the “assassination of my character.” He admits

his brain injury impacts his “organization skills badly,” but protests that he is doing “the

best within my ability” despite being hampered by his various impairments including mental

illness, nervous breakdowns, exhaustion, confusion, and brain injury that he blames as


                                               7
the root cause of the errors. (Doc. 39 at 1-2).

       Based on Plaintiff’s obvious level of impairment as well as his pro se status, the

Court generously granted six separate motions relating to proposed amendments to

Plaintiff’s complaint. The conditional grant of so many procedurally improper motions

seeking amendment is unusual but represents this Court’s continued attempt to provide

extra leniency to the pro se plaintiff in this case. At the same time, the Court explicitly

warned Plaintiff “that his pro se status and professed health conditions do not relieve him

of his obligation to fully comply with applicable rules of civil procedure and with the Orders

of this Court.” (Doc. 25 at 5). At the end of the day, all pro se litigants are required to

comply with easily-understood Court orders. See Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991); Williams v. PBI Bank, 2017 U.S. Dist. LEXIS 217762 (W.D. Ken. Feb. 28,

2017). On the record presented, Plaintiff has failed to do so.

       In addition to the failure to comply with procedural restrictions and the failure of the

amended complaint to conform to Rule 8, the amended complaint does not comply with

the August 2019 Order’s limitation “to the proposed amendments referenced in the five

motions to amend.” (Doc. 25 at 8, ¶3(a)). In so limiting the amendment, the Order granted

leave to amend Plaintiff’s complaint to add no more than two new Defendants: Richard K.

Jones, the Sheriff of Butler County Jail, and Curt New as the “head of medical” for the jail.

The Order also authorized Plaintiff’s proposed inclusion of the dates of his incarceration

as beginning on April 4, 2017 and ending on May 19, 2017, and clarification of the date on

which the alleged incident with Defendant Blanton occurred as on or around May 13, 2017.

(See Doc. 25 at 2-3).


                                              8
        Despite the fact that the Order authorized no claims or parties other than those

referenced, the First Amended Complaint attempts to add in a host of previously dismissed

claims, including claims under the Americans with Disabilities Act and “conspiracy” claims

under 42 U.S.C. §§ 1985 and 1986. Plaintiff also has attempted to name two additional

Defendants: Tara “Tammia” 3 and Tim Vaughan. Plaintiff’s failure to comply with the

procedural and substantive pre-conditions for filing the amended complaint as set forth in

the August 26, 2019 Order provides grounds for striking the Amended Complaint.

Although a minor formatting error by a pro se litigant ordinarily would not be reason to

strike a pleading, in this case the formatting errors render the 22-page single-spaced

complaint so difficult to follow that it would be impossible to defend.                    Moreover, the

amended complaint attempts to add new substantive claims (including claims previously

dismissed on initial screening in the May 9, 2019 R&R) and new defendants that were not

authorized by the August 26, 2019 conditional grant of leave to amend.

         In recommending that the amended complaint be stricken, the undersigned does

not mean to minimize the significant obstacles faced by this particular pro se Plaintiff, or

to anyone with impairments such as traumatic brain injury and mental illness. However,

the Court has been more than fair, liberally directing service of Plaintiff’s original complaint

upon an individual identified as only a “potential” Defendant (Blanton) for a “possible”

Eighth Amendment claim, despite Plaintiff’s failure to clearly identify Blanton as a

Defendant in his original complaint.


3Plaintiff variously identifies this individual as Tara Tammia, Tara Immele, and Tara Tamila. Because the
spelling “Tammia” is used in the caption of the amended complaint, the Court will use that spelling in this
R&R, despite Plaintiff’s suggestion in a recent filing that the correct spelling should be “Immele.” (Doc. 39
at 2).
                                                     9
       A Court need not permit a pro se plaintiff to endlessly move to amend his complaint

in hopes of eventually stating some type of claim against someone. (See Doc. 25 at 3).

Plaintiff initiated this lawsuit more than six months ago and has yet to come up with an

amended complaint that conforms with Rule 8 or that includes sufficient factual detail to

state a claim against any individual other than (at most) Defendant Blanton. Not only has

Plaintiff failed to comply with the conditions set forth in the August 26, 2019 Order, but –

as discussed below - his amended complaint fails to advance his case, because none of

the allegations in the amended complaint are sufficient to state any new claims against

any new party.

       At this juncture, the undersigned has spent many hours deciphering a large number

of procedurally improper and baseless motions, including more than seven motions

seeking to revise or amend either the original complaint and/or the long-winded first

amended complaint.       After Defendant Blanton filed his answer, the Court entered a

calendar order that set a discovery deadline of March 16, 2020, and a dispositive motion

deadline of May 15, 2020. It is abundantly clear that continuing to permit Plaintiff to

amend at this time to add new allegations, claims, and Defendants is highly prejudicial to

the interests of the public and this Court, not to mention to the interests of the sole existing

Defendant. See In re Keithley Instruments, Inc., Derivative Litigation, 599 F. Supp.2d

908, 916 (N.D. Ohio 2009) (striking claims filed in excess of the prior grant of leave to

amend in order to further the interests of justice and avoid serious prejudice to the

defendants); Kanu v. Siemens PLM, 2019 WL 1090398 at *2 (S.D. Ohio March 8, 2019)

(holding that justice “does not require this Court to permit a pro se plaintiff unlimited


                                              10
opportunities to amend his complaint, in hopes of eventually stating some claim.”);

accord Russell v. Bailey, 2011 WL 1337138 at *2 (S.D. Ohio Mar. 16, 2011) (denying

amendment that would cause “an undue delay in the proceedings in light of plaintiff’s

apparent capability for endless amendments.”); Wortham v. Akron Public Schools, 2008

WL 762530 at *2 (N.D. Ohio March 20, 2008) (dismissing amended complaint, holding that

“this Court need not provide endless opportunities for [plaintiff] to get her complaint right.”);

Xudong Snog v. Rom, 2016 WL 11611439 at *3 (N.D. Ohio June 27, 2016) (“The Court

will not permit a constant stream of amended complaints”).

       Undue delay and the repeated failure to cure deficiencies through prior motions to

amend along with the continuing undue prejudice to the Defendant all provide grounds for

the denial of further amendment. See generally, Foman v, Davis, 371 U.S. 178, 182

(1962).   Therefore, in addition to striking the amended complaint that was filed on

September 23, 2019, the undersigned recommends the denial of Plaintiff’s “Rule 61”

motion to further correct or amend his amended complaint at this time. If and only if

discovery yields some evidence to support the filing of an additional Rule 15 motion should

the Court entertain yet another motion to amend Plaintiff’s complaint. In the separate

order filed herewith, the undersigned sets forth the procedural requirements that Plaintiff

will be required to comply with (at a minimum) in order for the Court to consider any future

Rule 15 motion seeking leave to file an amended complaint.

       B. Alternative Dismissal Under 28 U.S.C. § 1915(e).

       Should any reviewing court disagree with striking the amended complaint based

upon Plaintiff’s failure to comply with the procedural and substantive conditions set forth


                                               11
in the August 26, 2019 Order, the undersigned alternatively would recommend dismissal

of all but the Eighth Amendment claims against Defendant Blanton in the amended

complaint for failure to state any claim.

          1.      Plaintiff’s Failure to State New Claims Against New Defendants

       For the reasons previously stated in the May 2019 R&R, Plaintiff’s allegations fail

to state any cognizable claim under the Americans With Disabilities Act or 42 U.S.C. §§

1985 or 1986. (See Doc. 4). The new allegations against Defendants Tammia and

Vaughn also fail to state any claim under 42 U.S.C. § 1983. For example, Plaintiff

alleges that he spoke to a mental health worker at the jail, who he identifies variously as

“Tara Immele” or “Tara Tamila” or “Tara Tammia.” He accuses the mental health worker

as committing “medical malpractice” by taking down his entire mental health history as

well as his physical complaints, but then failing to provide adequate medical care. (Doc.

29 at 6, ¶26(A) and (B)). Plaintiff also described a conversation he allegedly had on

April 24, 2017:

       27 A. This same mental provider that I continued to see stated she had me
       on the list to be seen prior to already being on the list from before and that I
       had to just wait they only came once a month, the question is of procedure
       or a deliberate indifference on her part or was it not in her ability, since I had
       been on it from around 04/2/17 she had said I had been bumped up on the
       list. Tara tamila.

(Doc. 29 at 6, ¶27). Plaintiff accuses Tammia of failing “to do her job in every s[e]nse

either by not trying to help, or not reporting in to her superiors of the seriousness of my

condition this is Deliberate Indifference to medical care and Medical malpractice.” (Id.

at 7, ¶27 C). Plaintiff admits that he was advised to submit a medical slip when he

needed care by unspecified individuals (including Defendant Tammia) but argues that

                                              12
jail officials should instead have provided him “help and since its their job to research

when a person tell’s [sic] them of a serious medical care need this can only be a

deliberate indifference to serious medical care.” (Id. at ¶31).

       Plaintiff’s allegations against Vaughan are even less detailed.            As to that

individual, Plaintiff alleges that Mr. Vaughan “over saw my health, refused treatment.”

(Doc. 29 at 12,). However, the only factual detail offered is Plaintiff’s allegation that

Vaughan “would of personally viewed lines 52 L 1, 2, 3 and as well seen the signs and

symptoms increase and without care and intentionaly over look signs that was his duty

to see to. [sic]” (Id., grammar and spelling original). To the extent this unauthorized

amendment is considered, it appears that Plaintiff is attempting to hold Vaughan liable

under a “respondeat superior” theory, which (as previously explained in the May 2019

R&R) is not cognizable under §1983. See, e.g., Wingo v. Tennessee Dept. of Corr.,

499 Fed. Appx. 453, 455 (6th Cir. 2012) (per curiam) (internal citation omitted).

       The undersigned further recommends dismissal of all claims against “John or

Jane Doe” Defendants for failure to state a claim. (See e.g., Doc. 29 at 3, ¶17, generally

alleging “deliberate indifference to serious medical care” and “cruel and unusual

punishment and failure to follow procedure” by unnamed medical staff and/or various

“Unknown Defendants”). Plaintiff describes a gradual deterioration of his mental and

physical condition, resulting in him hearing voices and having paranoia and “many other

mental health issues.” (Doc. 29 at 8, ¶ 38). He finds fault with unspecified individuals

not giving him ice, for deciding to put him on suicide watch, and for failing to tell him that

he had a concussion. (Doc. 29 at 8). Plaintiff repeatedly alleges that various unknown


                                              13
individuals failed to provide him with adequate treatment that amounted to “medical

malpractice.” (Id. at 9). At the same time, Plaintiff inconsistently refers to numerous

visits by medical personnel who evaluated him throughout his stay at the jail. On the

whole, Plaintiff’s allegations suggest no more than disagreement with the course of his

medical treatment without sufficiently articulating any incident in which any identified

individual exhibited deliberate indifference to a serious medical need rather than simply

alleging “medical malpractice.” As previously explained in the May 2019 R&R, a claim of

medical negligence does not state a violation of the Eighth Amendment. (See Doc. 4

at 6, holding that “[i]n general “mere negligence in diagnosing or treating a prisoner’s

medical condition does not implicate Eighth Amendment concerns,” internal citations

omitted).

      Although the August 2019 Order conditionally granted two motions to amend to

add new claims against Defendants Curt New and Sheriff Jones, the proposed addition

of those two Defendants was conditioned upon full screening under 28 U.S.C. §1915(e).

Plaintiff’s allegations against New are almost identical to his allegations against Tim

Vaughan, and therefore suggest only “respondeat superior” liability which is insufficient

to state a claim under the Eighth Amendment.          (See Doc. 29 at 14).      Plaintiff’s

allegations against Sheriff Jones suffer from the same defect. (See generally Doc. 29

at 15-16).

             2. Defendant Blanton

      In the original screening R&R, subsequently adopted as the opinion of the Court,

the undersigned found the following allegations of the complaint to be sufficient to state


                                            14
a “possible” Eighth Amendment claim only against Correctional Officer Blanton.

       Construing Plaintiff’s allegations liberally, the undersigned concludes that
       the only possible claim against a potential Defendant, as identified within the
       body of the complaint, is Plaintiff’s Eighth Amendment claim against Officer
       Blanton, who is one of only two individuals that Plaintiff identifies by name.
       (See Doc. 1-2 at 17, ¶¶ 29-31). Plaintiff appears to allege that, on an
       unspecified date, Blanton verbally threatened Plaintiff and then reacted to
       Plaintiff: 29. From [illegible] I know the [illegible] was [illegible]… I could only
       kick for a moment at time [illegible] of [illegible] I’d try to explain I’d say sorry
       and beg for help. 30. A few days later Officer Blanton told me if I did not stop
       he would beat my ass, and SRG Nurse said [illegible] I tried not to I just
       wanted help. 31. I kicked on the door Officer Blanton told me to sit down as
       always hands to side always relax when came in to be put in chair this time
       he charged me, pushing me up and slamming onto the ground. (Directly on
       [illegible] by shoulders lift me up, on the ground he slammed front of my head
       into floor several times [illegible] up Longworth was hurt by cuffs on hand
       and had to see paramedic, I remember them standing over me or something
       asked me what happen I said I guess I slipped and fell I now and know
       [illegible]. (Doc. 1-2 at 17, ¶31). Under the liberal pleading standards applied
       to pro se pleadings, as well as the extremely low threshold under 28 U.S.C.
       § 1915(e) that the Court uses to screen cases at this preliminary stage, the
       undersigned construes the referenced allegations as stating an Eighth
       Amendment claim involving the excessive use of force on an unknown date
       by Butler County Jail Correctional Officer Blanton.

(Doc. 4 at 7, citing complaint at 17, ¶31).

       In his amended complaint, Plaintiff includes similar allegations, (see Doc. 29 at 17),

but adds an allegation that on unspecified dates, Blanton placed Plaintiff in a restraint chair

“for 14 days, 8 hours each day,” and physically assaulted him in other ways. (Doc. 29 at

17; see also Doc. 29 at 11). However, in his recent “Rule 61” motion to further amend his

complaint, Plaintiff states that the allegation contained in his amended complaint that

Blanton “made plaintiff sit in a restraint chair for 14 days, 8 hours each day,” is “NOT

accurate nor fully true.” (Doc. 31 at 1; see also Doc. 39 at 2). Despite this troubling

admission of such a critical factual error concerning Plaintiff’s allegations against Blanton,


                                                15
the undersigned concludes that – at least under the very low bar of § 1915(e) and as

liberally construed - Plaintiff’s allegations state an Eighth Amendment claim against that

Defendant alone. Of course, the Court’s conclusion that a claim survives on preliminary

screening does not preclude the Defendant from filing a later motion to dismiss, if

appropriate. And again, the undersigned’s conclusion that the amended complaint is

sufficient to state a claim against Defendant Blanton is made only in the alternative, with

the primary recommendation being to strike the improper pleading based upon Plaintiff’s

failure to comply with the August 26, 2019 conditions for filing an amended complaint.

       C. Plaintiff’s “Rule 61” Construed Motion to Amend

       For the reasons discussed above, Plaintiff’s Rule 61 motion, more properly

construed as another motion to amend Plaintiff’s complaint, should be denied. In addition

to being procedurally improper, the motion merely adds to the confusion and fails to clarify

the nature of Plaintiff’s only cognizable claim.

       D. Plaintiff’s Motion to Toll the Statute of Limitations on All Claims

       This motion also should be denied as procedurally improper and as premature. If

Defendant elects to raise a statute of limitations defense in a future dispositive motion,

Plaintiff can present his tolling arguments at that time.

       III.      Conclusion and Recommendations

       For the reasons stated, IT IS RECOMMENDED THAT:

       1. The Amended Complaint filed on September 13, 2019 (Doc. 29) should be

              STRICKEN as improperly filed, with this case to proceed solely on the construed

              Eighth Amendment claims against Defendant Blanton as stated in Plaintiff’s


                                               16
   original complaint;

2. Only if the presiding district judge declines the recommendation in paragraph 1,

   to strike the amended complaint from the record, does the undersigned

   alternatively recommend that all claims in the amended complaint be dismissed

   for failure to state a claim under 28 U.S.C. § 1915(e), except for the Eighth

   Amendment claim against Defendant Blanton;

3. Plaintiff’s latest “Rule 61” motion seeking leave to amend (Doc. 31) should be

   DENIED;

4. Plaintiff’s motion for “statute of limitations tolling” (Doc. 32) also should be

   DENIED.



                                                 s/ Stephanie K. Bowman
                                               Stephanie K. Bowman
                                               United States Magistrate Judge




                                    17
                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


DONALD NEEDHAM
                                                              Case No. 1:19-cv-294
      Plaintiff,
                                                              Barrett, J.
              v.                                              Bowman, M.J.

BUTLER COUNTY JAIL, et al.,

      Defendants.



                                         NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support of

the objections. A party shall respond to an opponent’s objections within FOURTEEN (14)

DAYS after being served with a copy of those objections. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            18
